DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicants amendments to the claims filed October 27, 2020 are acknowledged. Claims 5 and 9 have been amended. Claims 25 and 26 are newly added. No new matter has been added. Claims 1-11, 18-19 and 26-25 are currently pending and considered in this office action.
Declaration
The declaration under 37 CFR 1.132 by Larry Farrar, filed October 27, 2020 is insufficient to overcome the rejection of claims 1 and 18 based upon 35 U.S.C. 103 over Bartges, Liu and/or Coats, as set forth in the last Office action because:  
Notably, Farrar is not a named inventor of the instant application but is recognized as an expert within the art, and co-author to the previously cited applied prior art, Coats (US 5,803,994). Additionally, the declaration establishes that the Declarant previously worked for the Applicant (Kaiser Aluminum) of the instant application.
The Examiner appreciates the expert declaration demonstrating the issue within industry for designing an environmentally friendly product capable of free machining that is also cost efficient; however, the Examiner respectfully maintains that the claimed features and composition are still obvious over the previously cited prior art. The Declaration argues that those of ordinary skill in the art are aware of different properties within different tempers, but these properties such as machinability and crack susceptibility are difficult to narrow to tests such as tensile tests (Pg. 3, para. 2). It is the Examiner’s position, that without these features of machinability or crack susceptibility claimed, for example, such as by Charpy impact property values or through ASTM standard wear resistance properties, the temper designation alone remains ambiguous to what structural properties are required to meet the claim limitations. It is the Examiner’s position that it would not be clear to one of ordinary skill in the art which exact structural features, in addition to the composition and mechanical/tensile properties claimed, are 
Additionally, in view that the cited prior art product would not differ compositionally as claimed, or structurally (both expressed and expected mechanical properties as claimed), the inventive product is obvious over the prior art. Furthermore, the cited prior art of Bartges, Liu and Coats disclose the T6 or T8 temper, and it would be obvious that an alloy of the claimed composition and mechanical properties, in addition to the claimed temper designation, have the other claimed features for machining (for example, the features of newly added Claim 25).
Regarding the declaration directed to the Alcoa EXXEL 2012 alloy (see pg. 5; referred to as the 2012 alloy in Remarks), the disclosed information is insufficient to overcome the rejections of obviousness. it is unclear to the Examiner what the properties of this alloy are (alloy appears to be the 2012 alloy described in the Remarks filed October 27, 2020 – see below; a simple search shows compositions similar to Bartges but the mechanical properties are unclear). Further, the evidence provided regarding cracking issues seems dependent on machining and processing temperatures. The evidence is insufficient to show that it would not be obvious to one of ordinary skill in the art that the alloy by Bartges, especially in a T6 or T8 temper as is also taught by Bartges, would not comprise the claimed machining characteristics. 
Claim Objections
Claims 18 and 26 are objected to because of the following informalities: 
the notation “>/=” should be “greater than or equal to” or “ ≥ “ in Claim 18 and Claim 26.  
“ZN” should be “Zn” in Claim 26.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “said alloy composition” in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets said alloy composition to mean said aluminum alloy composition. 
Additionally, Claim 26 recites the limitation “manufactured using only artificial aging at a T8 or T6 temper” in line 8. However, one of ordinary skill in the art would understand that the designations of T8 and T6 independently refer to the processing conditions not limited to aging. For example, T8 requires solution heat treating and cold working in addition to the then artificial aging. Furthermore, a T8 or T6 temper does not specify a particular aging temperature or condition. It would be unclear what parameters of the aging in a T8 or T6 temper would differentiate it from other tempers, such as ones which also use artificial aging (the T5, T9 and T10 tempers). To be clear, it would not be apparent to one of ordinary skill in the art what aging parameters are required such that the alloy is only artificially aged to a T8 or T6 temper. Therefore, the phrase “only artificial aging at a T8 or T6 temper’ cause the claim to be indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-6, 8, 10-11 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartges (US 6,113,850).
Regarding Claims 1, 2, and 10, Bartges discloses a substantially Pb-free aluminum alloy product (“aluminum alloy suitable for machining…substantially lead-free” Abstract) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10 and further (Claim 2) Pb 0-0.05; Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (“final composition of: 5.63 wt. % copper, 0.4 wt. % tin, 0.49 wt% bismuth, 0.52 wt.% iron, 0.05 wt% silicon, the balance aluminum, incidental elements and impurities (including…0.01 wt% zinc)” Col. 4, lines 24-28; one of ordinary skill in the art would recognize the alloy to be Pb-free as Pb is not listed as an element or impurity); 
final composition of…0.4 wt. % tin, 0.49 wt% bismuth” Col. 4, lines 24-25; 0.49 Bi to 0.4 tin would give a Bi:Sn ratio of 1.22 approximately); 
said substantially Pb-free aluminum alloy product provided in a T8 temper having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (“preferably to a T3, T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60; see Table at line 20, Col. 5, inventive alloy (Invn. - T3) has yield strength of 43.2 Ksi, UTS of 47.9 Ksi, and elongation of 15.5; One of ordinary skill in the art would appreciate that the inventive alloy in this Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper (see Col. 4, line 33); Additionally, in regards to the “provided in a T8” (claim 1), these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product, including the composition listed in Col. 4, lines 24-28 and the mechanical properties thereof listed in the table of Col. 5, have therefore been met). 
In addition to Bartges disclosing the claimed composition, temper, ultimate tensile strength, yield strength, and elongation (see above), Bartges discloses a substantially similar processing route (“casting, preheating, extruding, solid solution heat treating, cold finishing and aging” Col. 2, lines 55-56”) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). Therefore, while Bartges does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, one of ordinary skill in the art would have expected the composition and invention by Bartges would comprise these properties and machineability capabilities, as the mechanical properties, composition, and processing are identical to 

Regarding Claims 5-6 and 8, Bartges discloses wherein said aluminum alloy composition comprises:
(see claim 5) 5.1-5.8 wt. % Cu (“final composition of: 5.63wt% copper” Col. 4, line 24-25); 
(see claim 6) 0.002- 0.05 wt. % Zn (“including…0.01 wt% zinc” Col. 4, lines 27-28); and 
(see claim 8) 0.20-0.50 Sn (“0.4 wt% tin” Col. 4, line 25). 

Regarding Claim 11, Bartges discloses wherein impurities are total in an amount of less than 0.5wt% (“balance aluminum, incidental elements and impurities (including 0.01wt% titanium and 0.01 wt% zinc)” Col. 4, lines 27-28; thus impurities total 0.02wt%). 

Regarding Claim 26, Bartges discloses a substantially Pb-free aluminum alloy composition consisting of the following components (in weight percent of the aluminum alloy composition): 
Si 0-0.40, Fe 0-0.70, Cu 5.0 - 6.0, Zn 0-0.30, Bi 0.20 - 0.80; Sn 0.10 - 0.50, wherein Si, Fe, Cu, Zn, Bi and Sn are the only components intentionally added to the alloy compositions such that any other material exists only as incidental impurities, with the balance being aluminum save for the incidental impurities (“final composition of: 5.63 wt. % copper, 0.4 wt. % tin, 0.49 wt% bismuth, 0.52 wt.% iron, 0.05 wt% silicon, the balance aluminum, incidental elements and impurities (including 0.01% titanium and 0.01 wt% zinc)” Col. 4, lines 24-28; one of ordinary skill in the art would recognize the alloy to be Pb-free as Pb is not listed as an element or impurity; one of ordinary skill in the art would recognize that the titanium reads on an incidental impurity, and that it is not an intentionally added component); 
final composition of…0.4 wt. % tin, 0.49 wt% bismuth” Col. 4, lines 24-25; 0.49 Bi to 0.4 tin would give a Bi:Sn ratio of 1.22 approximately); 
said alloy composition manufactured using only artificial aging at a T8 or T6 temper to provide an alloy composition having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (“preferably to a T3, T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60; see Table at line 20, Col. 5, inventive alloy (Invn. - T3) has yield strength of 43.2 Ksi, UTS of 47.9 Ksi, and elongation of 15.5; One of ordinary skill in the art would appreciate that the inventive alloy in this Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper (see Col. 4, line 33); Additionally, in regards to the “manufactured using only artificial aging at a T8 or T6 temper”, these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product, including the composition listed in Col. 4, lines 24-28 and the mechanical properties thereof listed in the table of Col. 5, have therefore been met). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bartges (US 6,113,850).
Regarding Claims 1, 2, and 10, Bartges discloses a substantially Pb-free aluminum alloy product (“aluminum alloy suitable for machining…substantially lead-free” Abstract) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10; and further (Claim 2) Pb 0-0.05; Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (“4-5.75 wt. % copper…0.2-0.9 wt. % Bi…0.12-1.0 wt. % tin...up to about 0.7 wt. % iron, up to about 0.4 wt. % silicon, up to about 0.3 wt. % zinc, the balance aluminum, incidental elements and impurities” Abstract; “final composition of: 5.63 wt. % copper, 0.4 wt. % tin, 0.49 wt% bismuth, 0.52 wt.% iron, 0.05 wt% silicon, the balance aluminum, incidental elements and impurities (including…0.01 wt% zinc)” Col. 4, lines 24-28; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); 
said alloy composition having a ratio by weight of Bi/Sn of (claim 1) less than 1.32 and (claim 10) greater than 0.8/1 (“the ratio of bismuth to tin ranging from about 0.8:1…ratio of bismuth to tin ranging 
said substantially Pb-free aluminum alloy product provided in a T8 temper having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (“preferably to a T3, T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60; see Table at line 20, Col. 5, inventive alloy has yield strength of 43.2 Ksi, UTS of 47.9 Ksi, and elongation of 15.5; Additionally, in regards to the “provided in a T8” (claim 1), these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product, have therefore been met). 
In addition to Bartges disclosing the claimed composition, temper, ultimate tensile strength, yield strength, and elongation (see above), Bartges discloses a substantially similar processing route (“casting, preheating, extruding, solid solution heat treating, cold finishing and aging” Col. 2, lines 55-56) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). Therefore, while Bartges does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the invention by Bartges would comprise these properties and machineability capabilities, as the mechanical properties, composition, and processing are substantially identical. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 3-8, Bartges discloses wherein said aluminum alloy composition comprises:
(see claim 3) 0.10- 0.16 wt. % Si (“up to about 0.4 wt. % silicon” Abstract);
(see claim 4) 0.30- 0.50 wt. % Fe (“up to about 0.7 wt. % of iron” Abstract);
(see claim 5) 5.1-5.8 wt. % Cu (“4-5.75 wt. % copper” Abstract; “final composition of: 5.63wt% copper” Col. 4, line 24-25); 
(see claim 6) 0.002- 0.05 wt. % Zn (“including…0.01 wt% zinc” Col. 4, lines 27-28);
(see claim 7) 0.20- 0.40 wt. % Bi (“0.2-0.9 wt. % Bi” Abstract); and 
(see claim 8) 0.20-0.50 Sn (“0.4 wt% tin” Col. 4, line 25). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 9, Bartges discloses wherein said aluminum alloy composition comprises 0.10- 0.16 wt. % Si, 0.30- 0.50 wt. % Fe, 5.1-5.8 wt. % Cu, 0.002- 0.05 wt. % Zn, 0.20- 0.40 wt. % Bi, and 0.20-0.50 Sn (“4-5.75 wt. % copper…0.2-0.9 wt. % Bi…0.12-1.0 wt. % tin...up to about 0.7 wt. % iron, up to about 0.4 wt. % silicon, up to about 0.3 wt. % zinc, the balance aluminum, incidental elements and impurities” Abstract; “final composition of: 5.63wt% copper” Col. 4, line 24-25; “including…0.01 wt% zinc” Col. 4, lines 27-28; “0.4 wt% tin” Col. 4, line 25). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 11, Bartges discloses wherein impurities are total in an amount of less than 0.5wt% (“balance aluminum, incidental elements and impurities (“including 0.01wt% titanium and 0.01 wt% zinc)” Col. 4, lines 27-28; thus impurities total 0.02wt%; further, it would have been obvious to one of ordinary skill in the art that the incidental impurity levels accounted for less than a total of 0.5wt%, as a standard set by the commercialization of any alloy). 


Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50, wherein Si, Fe, Cu Zn, Bi, and Sn are the only components intentionally added to the alloy composition such that any other material exists only as incidental impurities, with the balance being aluminum save for the incidental impurities (“consisting essentially of: about 4-5.75 wt. % copper…0.2-0.9 wt. % Bi…0.12-1.0 wt. % tin...up to about 0.7 wt. % iron, up to about 0.4 wt. % silicon, up to about 0.3 wt. % zinc, the balance aluminum, incidental elements and impurities” Abstract; “final composition of: 5.63 wt. % copper, 0.4 wt. % tin, 0.49 wt% bismuth, 0.52 wt.% iron, 0.05 wt% silicon, the balance aluminum, incidental elements and impurities (including 0.01% titanium and 0.01 wt% zinc)” Col. 4, lines 24-28; thus, titanium is an impurity and therefore this specific composition example reads on the claimed composition; Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05);
said aluminum alloy composition having a ratio by weight of Bi/Sn of less than 1.32/1 (“the ratio of bismuth to tin ranging from about 0.8:1…ratio of bismuth to tin ranging from about 1:1” Abstract; “final composition of…0.4 wt. % tin, 0.49 wt% bismuth” Col. 4, lines 24-25; 0.49 Bi to 0.4 tin would give a Bi:Sn ratio of 1.22 approximately); and
said alloy composition manufactured using only artificial aging at a T8 or T6 temper to provide an alloy composition having an Ultimate Tensile Strength >/= 45.0 KSI / 311 MPa, Yield Strength >/= 38.0 KSI / 262 MPa, and % Elongation minimum >/= 10% (“preferably to…T8 or T851 temper…same alloy may be processed to such other tempers as…T6 or T651” Col. 2, lines 56-60; see Table at line 20, Col. 5, inventive alloy has yield strength of 43.2 Ksi, UTS of 47.9 Ksi, and elongation of 15.5; it would be obvious to one of ordinary skill in the art that the alloy in the T6 or T8 temper, as taught by Bartges, comprise the same or better mechanical properties as the T3 temper. Additionally, in regards to the “manufactured using only artificial aging at a T8 or T6 temper, these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If .

Claims 1-11 and 26 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Liu (previously cited, CN 101294249 A, with English Machine Translation provided).
Regarding Claims 1, 2, and 10, Liu discloses a substantially Pb-free aluminum alloy product (“lead-free free-machining aluminum alloy material” Abstract; “lead-free free-cutting aluminum alloy product” [0028]) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (“lead-free…less than 0.4 percent of silicon, less than 0.2 percent of zinc, less than 0.7 percent of iron, 4.5 to 5.5 percent of copper, 0.15 to 0.45 percent of tin, 0.3 to 0.8 percent of bismuth, and unavoidable impurity and aluminum” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); 
said alloy composition having a ratio by weight of Bi/Sn of (claim 1) less than 1.32 and (claim 10) greater than 0.8/1 (“0.15 to 0.45” percent of tin, 0.3 to 0.8 percent of bismuth” Abstract; this would give a ratio of Bi/Sn in the range of 0.67 – 5.33; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1, and also greater than 0.8:1 - see instant claim 10; furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); 
said substantially Pb-free aluminum alloy product provided in a T8 temper having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table 1 of original Chinese patent (corresponds with [49-53] of machine translation), for 2xxx series T8, UTS is ≥430 MPa, yield strength is ≥380 MPa, and elongation is 12%; Additionally, in regards to the “provided in a T8” (claim 1), these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the 
In addition to Liu disclosing the claimed composition, temper, ultimate tensile strength, yield strength, and elongation (see above), Liu discloses a substantially similar processing route (“cast- homogenization processing – extrusion – solid solution – quenching- (drawing) – aging - (cold drawing)” [0028]) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). Therefore, while Liu does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, It would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the invention by Liu would comprise these properties and machineability capabilities, as the mechanical properties, composition, and processing are substantially identical. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 3-8, Liu discloses wherein said aluminum alloy composition comprises:
(see claim 3) 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract);
(see claim 4) 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract);
(see claim 5) 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract); 
(see claim 6) 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract);
(see claim 7) 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract); and 
(see claim 8) 0.20-0.50 Sn (“0.15 to 0.45 percent of tin” Abstract). 


Regarding Claim 9, Liu discloses wherein said aluminum alloy composition comprises 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract), 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract), 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract), 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract), 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract), and 0.20-0.50 Sn (“0.15 to 0.45 percent of tin” Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 11, Liu discloses “unavoidable impurity” (Abstract), but does not specifically disclose wherein these impurities are total in an amount of less than 0.5wt%; however, it would have been obvious to one of ordinary skill in the art that the incidental impurity levels accounted for less than a total of 0.5wt%, as a standard set by the commercialization of any alloy. 

Regarding Claim 26, Liu discloses a substantially Pb-free aluminum alloy composition (“lead-free free-machining aluminum alloy material” Abstract) consisting of the following components (in weight percent of the aluminum alloy composition):
Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50, wherein Si, Fe, Cu Zn, Bi, and Sn are the only components intentionally added to the alloy composition such that any other material exists only as incidental impurities, with the balance being aluminum save for the incidental impurities (“lead-free…less than 0.4 percent of silicon, less than 0.2 percent of zinc, less than 0.7 percent of iron, 4.5 to 5.5 percent of copper, 0.15 to 0.45 percent of tin, 0.3 to 0.8 percent of bismuth, and unavoidable impurity and aluminum” Abstract; see para. [0016]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); 
said aluminum alloy composition having a ratio by weight of Bi/Sn of less than 1.32/1 (“0.15 to 0.45” percent of tin, 0.3 to 0.8 percent of bismuth” Abstract; this would give a ratio of Bi/Sn in the range of 
said alloy composition manufactured using only artificial aging at a T8 or T6 temper to provide an alloy composition having an Ultimate Tensile Strength >/= 45.0 KSI / 311 MPa, Yield Strength >/= 38.0 KSI / 262 MPa, and % Elongation minimum >/= 10% (see Table 1 of original Chinese patent (corresponds with [49-53] of machine translation), for 2xxx series T8, UTS is ≥430 MPa, yield strength is ≥380 MPa, and elongation is 12%; Additionally, in regards to the “manufactured using only artificial aging at a T8 or T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product, have therefore been met).

Claim 1-11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hatta (previously cited and cited by Applicant, JP 2006077298 A, with previously cited English Machine translation).
Regarding Claims 1 and 10, Liu discloses a substantially Pb-free aluminum alloy product (“lead-free free-machining aluminum alloy material” Abstract; “lead-free free-cutting aluminum alloy product” [0028]) having an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (“lead-free…less than 0.4 percent of silicon, less than 0.2 percent of zinc, less than 0.7 percent of iron, 4.5 to 5.5 percent of copper, 0.15 to 0.45 percent of tin, 0.3 to 0.8 percent of bismuth, and unavoidable impurity and aluminum” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); 

said substantially Pb-free aluminum alloy product provided in a T8 temper having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table 1 of original Chinese patent (corresponds with [49-53] of machine translation), for 2xxx series T8, UTS is ≥430 MPa, yield strength is ≥380 MPa, and elongation is 12%; Additionally, in regards to the “provided in a T8” (claim 1), these are a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product, have therefore been met). 
In addition to Liu disclosing the claimed composition, ultimate tensile strength, yield strength, and elongation (see above), Liu discloses a substantially similar processing route (see T8 temper processing designation; “cast- homogenization processing – extrusion – solid solution – quenching- (drawing) – aging” [0028]) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). Therefore, while Liu does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate, and also with < 10% failing for wall tearing or cracking, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the invention by Liu would comprise these properties and machineability capabilities, as the mechanical properties, composition, and processing are substantially identical. When the claimed and prior art products are identical or 
However, in the interest of compact prosecution, the teachings of Hatta are relied upon to demonstrate why the person of ordinary skill in the art would find it obvious to modify the teachings of Liu which do not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate, and also with < 10% failing for wall tearing or cracking.
Further, Hatta discloses particularly similar substantially Pb-free aluminum alloy product (“aluminum alloy material excellent is supplied as a bar material, a tube material or a wire material” [0017]) comprising a substantially Pb-free aluminum alloy composition (“aluminum alloy for cutting which does not contain Pb” [0002]) comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10- 0.50; with the balance being aluminum save for incidental impurities (“Cu:3.5~6.0%,Sn:0.05~1.0%,Bi:0.05~1.5%...Zn : 0.6% or less…the balance of Al and impurities…Fe in the impurity is limited to 0.70% or less and Si is limited to 0.40% or less“ [0008]); In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); wherein 
said alloy composition having a ratio by weight of Bi/Sn of less than 1.32 (“Sn:0.05~1.0%, Bi:0.05~1.5%” [0008]; this would give a ratio of Bi/Sn in the range of 0.05-30/1; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1; furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05) and a proof (yield) stress of more than 262 MPa (“proof stress of about 190-315 MPa” [0018]; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); and wherein 
the substantially Pb-free aluminum alloy is subjected to a similar processing route as the instant specification (“continuous casting…formed into a billet for extrusion…homogenized…hot extrusion” 
Hatta further discloses wherein the substantially Pb-free aluminum alloy undergoes a similar machineability test as that claimed and wherein no cracks are observed (“aluminum alloy material excellent in machinability…excellent cutting work ability…hardly causing a crack even if subjected to heavy cutting” [0001]; “no cracks occur at the time of heavy cutting…load stress at the time of cutting is absorbed…to prevent cracks…by setting the proof stress…cracking can be prevented” [0019]; Examiner notes that the proof stress of Hatta and the clamed invention overlap (see above); “test material…under the conditions of a general purpose drill…16 in diameter….1200rpm….feed speed of 160/min…evaluated for the presence of cutting cracks” [0024]; “according to the present invention…no cutting cracks were observed in the cutting test” [0027]).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed wherein the substantially Pb-free aluminum alloy of Liu would comprise a fail rate of 10% or less cracks, as taught by Hatta, when subjected to a test such as the one disclosed by Hatta, for the invention by Liu. It would have further been obvious that the substantially Pb-free aluminum alloy of Liu therefore, been also capable of withstanding the machining operation of that which is claimed in Claim 1, and for which is substantially similar to that disclosed by Hatta, such that the fail rate for cracks or tearing was also 10% or less. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. One would be motivated to have a substantially Pb-free aluminum alloy capable of withstanding the heavy machining operation designated by both Hatta and the instantly claimed invention, in order to have an aluminum alloy which is able to undergo heavy cutting and sever cutting conditions without failure of the part (Hatta, “aluminum alloy material excellent in machinability capable of obtaining excellent machineability without causing cracks even at the time of heavy cutting which is provided with excellent machinability and loading severe cutting conditions” [0005]).

Regarding Claim 2, Liu discloses wherein said aluminum alloy composition has <0.05wt. % Pb (“lead-free free-machining aluminum alloy” Abstract); 

Regarding Claims 3-8, Liu discloses wherein said aluminum alloy composition comprises:
(see claim 3) 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract);
(see claim 4) 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract);
(see claim 5) 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract); 
(see claim 6) 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract);
(see claim 7) 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract); and 
(see claim 8) 0.20-0.40 Sn (“0.15 to 0.45 percent of tin” Abstract). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 9, Liu discloses wherein said aluminum alloy composition comprises 0.10- 0.16 wt. % Si (“less than 0.4 percent of silicon” Abstract), 0.30- 0.50 wt. % Fe (“less than 0.7 percent of iron” Abstract), 5.1-5.8 wt. % Cu (“4.5 to 5.5 percent of copper” Abstract), 0.002- 0.05 wt. % Zn (“less than 0.2 percent of zinc” Abstract), 0.20- 0.40 wt. % Bi (“0.3 to 0.8 percent of bismuth” Abstract), and 0.20-0.50 Sn (“0.15 to 0.45 percent of tin” Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 11, Liu discloses “unavoidable impurity” (Abstract), but does not specifically disclose wherein these impurities are total in an amount of less than 0.5wt%; however, it would have been obvious to one of ordinary skill in the art that the incidental impurity levels accounted for less than a total of 0.5wt%, as a standard set by the commercialization of any alloy. 

Claim 18-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Coats (previously cited and cited by applicant, US 5,803,994).

Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (“4.5% to about 6% copper, a maximum of 0.4% silicon, a maximum of about 0.7% iron, not more than about 0.3% zinc, from about 0.1% to about 1% bismuth, from about 0.2% to about 0.5% tin, balance aluminum and unavoidable impurities” Abstract);
said aluminum alloy composition having a ratio by weight of Bi/Sn of less than 1.32  (0.1-1% Bi and 0.2-0.5 Sn would give a ratio of Bi/Sn in the range of 0.2 – 5; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1; furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); and
said aluminum alloy composition provided in a T6 temper to provide an alloy composition having an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Table in Col. 4; UTS is 51 KSI, yield strength is 45 KSI and elongation is 14%; “to further improve the mechanical and physical properties….impart a T6… temper” Col. 3, lines 22-29; Additionally, in regards to the limitation “provided in a T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process - See MPEP 2113; all structural limitations of the product have therefore been met; to be clear, the temper is a product-by-process limitation (see above); while the property values listed in the Table of Coats is designated a T3 temper, Coats teaches that a T6 temper improves mechanical and physical properties of the aluminum alloy (“to further improve the mechanical and physical properties…subjected to an additional heat treatment….to impart a T6 temper….thus further improving physical properties” Col. 3, lines 23-31), and thus one of ordinary skill in the art would recognize that given the mechanical 
 Coats does not specifically disclose the machining capabilities in terms of number of chips/gram (one of ordinary skill in the art would understand the claim to be comparing the number of chips/gram between a T6 and T8 temper when implementing the same machining test to each sample); however, the composition and mechanical properties, as well as the temper designation (processing routes), are made obvious over Coats (see above); therefore, it would be obvious to one of ordinary skill in the art at the time that the invention was filed that the substantially Pb-free aluminum alloy product have the same machineability as that which is claimed, and therefore have a superior machinability when compared to a product having the same aluminum alloy composition but in a T8 temper, as determined by chip size (chips per gram), wherein a greater number of chips per gram is considered a superior measure of machinability. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 19, Coats discloses the alloy composition, mechanical properties, and the Temper T6 designation as required by Claim 18, thus, it would be expected to one of ordinary skill in the art at the time that the invention was filed that the alloy by Coats also comprise the mechanical properties and machinability required to meet the claim limitations. To be clear, the temper is a product-by-process limitation (see above); one of ordinary skill in the art would recognize that given the mechanical properties 

Regarding Claim 25, Coats discloses the claimed composition, temper, ultimate tensile strength, yield strength, and elongation (see above, Claim 18). Coats also discloses a substantially similar processing route (“first cast into ingots…homogenized…billets…extruded…to obtain the desired mechanical and physical properties….includes at least solution heat treatment followed by cold working…subsequent to the solution heat treatment the alloy is rapidly quenched…any known cold working operation, such as drawing….the cold-worked alloy may be subjected to an additional heat treatment, for example…aging…to impart a T6, T651 or T8 temper” Col. 2, line 58 - Col.3, line 30) as that of the current invention (instant specification, “billets were produced…extruded and processed…homogenization, extrusion, solution heat treatment, quenching, drawing and artificial aging operations were all completed” [0032]). Therefore, while Coats does not specifically disclose wherein the substantially Pb-free aluminum alloy product is capable of withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, one of ordinary skill in the art would have expected the composition and invention by Coats would comprise these properties and machineability capabilities, as the mechanical properties, composition, and processing are identical to those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 26, Coats discloses a substantially Pb-free aluminum alloy composition (“essentially lead-free aluminum alloy” Abstract) consisting of the following components (in weight percent of the aluminum alloy composition):
Si 0-0.40; Fe 0-0.70; Cu 5.0-6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50, wherein Si, Fe, Cu Zn, Bi, and Sn are the only components intentionally added to the alloy composition such that any other material exists only as incidental impurities, with the balance being aluminum save for the incidental impurities (“alloy…consists of from about 4.5% to about 6% copper, from about 0.1 to about 0.50 Sn, from about 0.2 to about 0.8% Bi, a maximum of 0.4% silicon, a maximum of about 0.7% Fe, not more than about 0.3% Zn, balance Al and unavoidable impurities” Col. 2, lines 50-54);
said aluminum alloy composition having a ratio by weight of Bi/Sn of less than 1.32/1  (0.2-0.8% Bi and 0.1-0.5 Sn would give a ratio of Bi/Sn in the range of 0.4-8; for example if Sn is 0.3% and Bi is 0.3%, this would give a ratio of Bi:Sn of 1:1 which is less than 1.32:1; furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05); and
said alloy composition manufactured using only artificial aging at a T8 or T6 temper to provide an alloy composition having an Ultimate Tensile Strength >/= 45.0 KSI / 311 MPa, Yield Strength >/= 38.0 KSI / 262 MPa, and % Elongation minimum >/= 10% (see Table in Col. 4; UTS is 51 KSI, yield strength is 45 KSI and elongation is 14%; while the example composition disclosed to represent the mechanical properties does not expressly comprise a Bi/Sn ration of 1.32 or less, it would have been obvious to one of ordinary skill in the art that the working example alloy is representative of the properties or minimum value of the mechanical properties of the alloys taught within the disclosed invention, and therefore of the taught compositions which do read on the claimed ratio; “to further improve the mechanical and physical properties…subjected to an additional heat treatment, for example….aging…160C to 193C…2 to about 12 hours to impart…T6, T651, or T8 temper” Col. 3, lines 22-29; Additionally, in regards to the limitation “manufactured using only artificial aging at a T8 or T6 temper”, this is a product-by-process limitations; and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method . 

Response to Arguments
Applicants arguments, filed October 27, 2020, in regards to claim 1, rejected under 35 U.S.C. 102(a)(1) over Bartges have been fully considered, but respectfully are not found persuasive.
Applicant argues that the composition cited by Bartges in Col.4, lines 24-28 is not the composition of the alloy disclosed in the Table of Col. 5, line 20. Examiner respectfully disagrees. The composition disclosed in Col. 4, lines 24-28 is the inventive alloy and has been subjected to the T3 temper (see Col. 4, lines 24-28 disclose composition within the ranges disclosed in the abstract, and disclose the T3 temper in line 33). Similarly, in the Table of Col. 5, line 20, the inventive alloy is shown as having the T3 temper. One of ordinary skill in the art would recognize and appreciate that (Invn. –T3) refers to the inventive alloy and composition disclosed in Col. 4, lines 24-28 which has be subject to the T3 temper. One of ordinary 
 Applicant further argues that the mechanical properties listed in the Table of Col. 5 line 20 belong to the composition labelled (Invtn.) in the Table of Col. 4, line 48. Examiner disagrees that the inventive alloy (Invn.-T3) which is in the Table in Col. 5 is specifically the alloy and composition listed for the “Invtn’ sample of the table in Col. 4. The alloys listed in the Table of Col. 4, line 48 for example, have not been disclosed as being subjected to the T3 temper, while the mechanical properties of the inventive alloy in the Table of Col. 5, line 20 specifically disclose this feature (which is synonymous with the alloy described in Col. 4, lines 24-28 – see above). It is the Examiner’s position that the most reasonable interpretation of the properties displayed in the Table of Col. 5, line 20 are those for the alloy with the composition listed in Col. 4, lines 24-28, as it has been processed to the T3 temper.  	
Applicant further argues that the temper designation for the anticipatory example composition of Col. 4, lines 24-28 and that of the mechanical properties is of a T3 temper rather than a T8 temper. This argument is respectfully not found persuasive. Examiner maintains that the T3 temper is a processing condition only (see MPEP 2113 - The patentability of a product does not depend on its method of production) wherein, while the example in Col. 4, lines 24-25 and Table of Col. 5, line 20 of Bartges is produced using a T3 temper, it still has the structure and structural limitations (mechanical properties) as claimed. 
Applicant further argues that, as noted in the Declaration (see above), the temper designation provides one of ordinary skill in the art with knowledge of certain physical properties, such as machinability, susceptibility to fracture, forms of corrosion or even aesthetic needs. Examiner notes that such specific properties and their values for the designated tempers has not been provided. Applicant also argues that one of ordinary skill in the art would not assume the properties provided in a T3 temper to be the same as those provided in a T8 temper, and therefore Bartges does not anticipate the claim. Examiner respectfully disagrees that the temper defines the mechanical properties in such a way that one 

Applicants arguments, filed October 27, 2020, in regards to claim 1, rejected under 35 U.S.C. 103 over Bartges, Liu, and alternatively Liu in view of Hatta, and in regards to claim 18, rejected under 35 U.S.C. 103 over Coats, are acknowledged, but are respectfully not found persuasive. 
Applicant argues that the temper defines the structural features of the product in a manner recognizable to one of ordinary skill in the art, as is also stated in the Declaration (addressed above, respectively). Examiner respectfully disagrees that the temper designation defines distinct structural properties which are easily recognizable to one of ordinary skill in the art. Examiner maintains that explicit properties for specific tempers are not designated or well known to one of ordinary skill in the art, such 

Applicant argues that Bartges while teaching an overlapping range, does not appreciate limiting the ratio of Bi:Sn to that which is claimed. The fact that applicant has recognized an advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant argues that the degree of overlap for the range shows unobviousness. This argument is not found persuasive. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Furthermore, Bartges explicitly teaches the claimed Bi:Sn range (“ratio of bismuth to tin range from about 1:1”; see Abstract).
Further, Applicant argues that Bartges teaches away from the claimed compositional ranges and ratios for Bi and Sn, despite them being overlapping, because Bartges discloses examples which show the best tool life is found with a Bi:Sn ratio of 1.4 rather 1.32; however, none of the examples referred to or disclosed for the tool life tests are within the claimed compositional range, and thus this argument is not commensurate with the scope of the claims nor the compositions relied upon for the rejection. For example, the compositions in the Table of Col. 4 for which the Applicant relies upon for the argument comprise 4.7% copper, while the rejection relies upon the range which discloses up to 5.75% Cu in order to meet the claimed 5-6%Cu of the instant invention. Furthermore, Bartges explicitly teaches the claimed Bi:Sn range (“ratio of bismuth to tin range from about 1:1”; see Abstract).
Applicant argues that this particular product by Bartges was taken off the market for machine cracking issues, however, it is unclear that the EXXEL 2012 alloy from the Declaration, or the 2012 aluminum alloy in general, is the specific alloy relied upon for the rejection and which is described by Bartges. 

Applicant argues that the Examiner is relying on inherency regarding the claimed mechanical and machinability properties, and that the machinability and resistance to machine cracking is not an obvious property. Examiner maintains that it would be obvious to one of ordinary skill in the art that the Bartges comprise the claimed machining characteristics because Bartges discloses the claimed compositional ranges, the claimed Bi:Sn ratios, the claimed tensile properties, and substantially similar processing routes, including using a T6 or T8 temper. 
Applicant argues that Bartges teaches a product offered to the industry known as 2012 alloy, or as stated in the Declaration as the EXXEL 2012, which was taken off market for cracking issues. As stated above in response to the Declaration, it is unclear if the 2012 alloy is representative of the composition relied upon in the current rejection using Bartges, or the mechanical properties. The declaration seems to suggest that the machining issues were also very dependent on machining parameters (temperature, welding or flame cutting), rather than a particular difference between the claimed features of the current invention. Therefore, this argument is respectfully not found persuasive.
 	
	Applicant argues that Liu does not teach resolving cracking issues or controlling the Bi:Sn ratio. The fact that applicant has recognized an advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Liu teaches an overlapping range for both the composition and the Bi:Sn ratio. Applicant argues that it is shown the criticality of the T6 and T8 temper. While Examiner maintains that the temper remains a product-by-
	Applicant argues that temper is used a structural feature. This argument is not found persuasive as described above and in the declaration. Examiner maintains that the temper is a product-by-process limitation. Applicant argues that the mechanical properties associated with the temper are described by the mechanical properties claimed; however, these mechanical property features are found obvious over Liu and the limitations for the mechanical properties have been met. 

	Applicant argues that the teaching of Hatta is unacceptable because it would be inefficient. This argument is not found persuasive as the claims are directed to a product, and Hatta discloses substantially similar cutting regimes without cracks as the instant invention. Liu in view of Hatta teach the claimed structural features, and the motivation to achieve such features. Hatta teaches heavy cutting for an substantially similar alloy as Liu which is overlapping with the claimed ranges, wherein no cracks are found. Hatta teaches wherein setting the proof stress allows for such heavy cutting for the overlapping composition and without cracks. It would have been obvious to one of ordinary skill in the art in view of Hatta that the alloy of Liu, which shares the same proof stress values and composition of Hatta, comprise the machinability of Hatta and the claimed machining characteristics. 
	Applicant argues the degree of overlap of Hatta with the Bi:Sn ratio. This argument is not found persuasive. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Furthermore, this particularly feature is taught by Liu.

	
Applicant argues that Coats does not teach the machinability of the claimed invention and does not teach an alloy with the Bi:Sn ratio or temper characteristics. This argument is not found persuasive, as the Coats teaches the Bi:Sn range (see above in rejection of Claim 18), and teaches using the T6 or T8 temper (although this is a product-by-process limitation). Therefore, this argument is not found persuasive.
	Applicant argues that the Examiner did not properly consider the evidence of the Coats declaration. Examiner addressed the Declaration in the previous Non-final office action mailed August 19, 2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           

/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731